Title: From Thomas Jefferson to Richard Dobson, 3 November 1793
From: Jefferson, Thomas
To: Dobson, Richard



Sir
Germantown Nov. 3. 1793.

In my letter of Aug. 30. I asked the favor of you to furnish me a statement of the paiments made on my bill of exchange and bond and of the balance due, and to have the same lodged at Monticello, where I proposed being during the month of October, that I might give definitive directions for the payment of it. Not having received it while there, I have now to ask the favor of it’s being lodged there at any time before the beginning of January when I shall return there, to remain, and will then take measures for the discharge of it. I am Sir Your very humble servt

Th: Jefferson

